DETAILED ACTION
Claims 1, 2, 4, 6, 8-10, 12, 14, 16-19, 21, 22, and 24-34 are presented for examination.
Claims 26-34 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	Yuk teaches that one system bandwidth corresponds to only one RBG size. Therefore, not only Yuk fails to teach one system bandwidth corresponding to an RBG size set that includes at least two RBG sizes as recited in claim 1, it explicitly teaches away from the above-identifed feature, [Remarks, pages 8-10].
The Examiner respectfully disagrees with these arguments.

As per the first argument
As indicated in the previous rejection and below, Yuk teaches the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes [fig. 1, table 3, paragraphs 0034, 0039, 0043, 0060, the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes (different configured bandwidths, e.g., 20 MHz and 80 MHz; UE's configured bandwidth (BW), the PRB bundling sizes may be differently configured)].
  
Regarding the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes, Yuk discloses in paragraphs 0099 0058, and 0074

    PNG
    media_image1.png
    455
    336
    media_image1.png
    Greyscale
  

[0033] According to an embodiment, PRG0 may be defined as a minimum PRG size and the size may be determined at least as a function of UE's operating bandwidth. In order not to PRG0 may be aligned with RBG either in integer multiples of RBG or integer divisors of RBG. In NR, different from LTE, UE specific partial bandwidth operation for data allocation and feedback is to be supported. ….

[0039] Thus, according to an embodiment, PRB bundling size may be defined according to radio channel condition and transmission schemes. To achieve both low signalling overhead and the radio channel estimation performance, the following mapping can be used. For instance, the values in the PRG set may be chosen from among one PRB or multiples of PRG0, such as PRG set=[1, PRG0, 2.times.PRG0, 3.times.PRG0, 4.times.PRG0, . . . ]. In some embodiments, between 2 to 4 values may be configured. In addition, ….

[0046] …. According to one embodiment, based on the PRG0, PRB bundling size can be configured as multiples of PRG0. However, to support some specific transmission scheme such as open-loop SFBC, precoder cycling, or the like, additionally one PRB can be included in the PRB bundling size set. In an embodiment, the PRG0 and the whole PRB bundling size set may be configured as UE-specific, or may be defined in a specification. The PRB bundling size may be dynamically signalled explicitly or may be signalled implicitly with the relation with DMRS configuration. Thus, embodiments may provide an efficient method for signaling PRB bundling size for various system configurations (e.g., UE-specific BW, subcarrier spacing and radio channel characteristics) without introducing a complex configuration mechanism.

[0055] …. In one embodiment, apparatus 10 may be controlled by memory 14 and processor 12 to define or determine a minimum PRG size (PRG0) based at least on a UE's operating bandwidth. In this embodiment, PRG0 may be aligned with RBG either in integer multiples of RBG or integer divisors of RBG. As such, apparatus 10 may be controlled by memory 14 and processor 12 to define the PRG0 in a UE specific manner, according to the UE's capability. For example, where two (or more) UEs have different configured bandwidths, apparatus 10 may be controlled by memory 14 and processor 12 to define the PRG0 differently for each of the UEs even if they are communicating on the same carrier. This can result in a reduction of the signalling overhead for feedback by using a larger PRG0 with a larger configured bandwidth.




Therefore, given that Yuk discloses defining a resource block group (PRG) set for a specific channel bandwidth parameter, wherein between 2 to 4 values may be configured in a set, then Yuk clearly discloses the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes.

Regarding the rejection of claims 4, 9, 12, 18, and 21, claims 4, 9, 12, 18, and 21 recite the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claims 4, 9, 12, 18, and 21, and thus please refer to the response to claim 1 above.

Regarding the dependent claims 2, 6, 8, 10, 14, 16, 17, 19, 22, and 24-34, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8-10, 12, 14, 16-19, 21, 22, and 24-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al., (hereinafter Davydov), U.S. Publication No. 2016/0227520, in view of Yuk et al., (hereinafter Yuk), U.S. Publication No. 2018/0324760.

As per claim 1, Davydov discloses a resource configuration method [Abstract, paragraphs 0079, a resource configuration method (a method, comprising: configuring a transmission mode for a user equipment)], comprising: 
generating, by a transmit end device [fig. 1, a transmit end device (eNB 110)], configuration information [fig. 1, 5, 10, paragraphs 0047, 0048, 0060, 0101, generating, by a transmit end device, configuration information (UE 120 may receive, by receiver 126 from eNB 110; a configuration of a transmission mode)], wherein the configuration information indicates a resource block group (RBG) size [paragraphs 0045, 0046, 0048, wherein the configuration information indicates a resource block group (RBG) size (eNB 110 may configure, a plurality of one or more precoding resource group (PRG) sizes)], 
paragraphs 0053, 0055, 0056, sending, by the transmit end device, the configuration information (eNB 110 may transmit to the UE, via transmitter 112, an indication for the identified preconfigured PRG, e.g., via DCI signaling (520))].
Davydov does not explicitly disclose the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes.
However, Yuk teaches the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes [fig. 1, table 3, paragraphs 0034, 0039, 0043, 0060, the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes (different configured bandwidths, e.g., 20 MHz and 80 MHz; UE's configured bandwidth (BW), the PRB bundling sizes may be differently configured)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Davydov by including wherein the RBG size set corresponds to one system bandwidth parameter as taught by Yuk because it would provide the Davydov’s method with the enhanced capability of improving efficiency and services [Yuk, paragraphs 0007, 0032].

As per claim 2, Davydov discloses the resource configuration method according to claim 1, 
paragraphs 0046, 0048, 0050, 0051, 0060, 0142, configuration information further indicates the RBG size set (receive, from an eNB, a configuration of a set of one or more precoding granularities)].

As per claim 4, Davydov discloses a resource configuration method [Abstract, paragraphs 0079, a resource configuration method (a method, comprising: configuring a transmission mode for a user equipment)], wherein the method comprises: 
receiving, by a receive end device [fig. 1, a receive end device (UE 120)], configuration information [fig. 1, 5, 10, paragraphs 0047, 0048, 0060, 0101, receiving, by a receive end device, configuration information (UE 120 may receive, by receiver 126 from eNB 110; a configuration of a transmission mode)], wherein the configuration information indicates a resource block group (RBG) size [paragraphs 0045, 0046, 0048, wherein the configuration information indicates a resource block group (RBG) size (eNB 110 may configure, a plurality of one or more precoding resource group (PRG) sizes)]; and 
determining, by the receive end device, a RBG size based on the configuration information [paragraphs 0048, 0053, 0054, 0059, determining, by the receive end device, a RBG size based on the configuration information (UE 120 may identify, e.g., by controller 124, a plurality of one or more preconfigured PRGs)].
Davydov does not explicitly disclose the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes.
fig. 1, table 3, paragraphs 0034, 0039, 0043, 0060, the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes (different configured bandwidths, e.g., 20 MHz and 80 MHz; UE's configured bandwidth (BW), the PRB bundling sizes may be differently configured)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Davydov by including wherein the RBG size set corresponds to one system bandwidth parameter as taught by Yuk because it would provide the Davydov’s method with the enhanced capability of improving efficiency and services [Yuk, paragraphs 0007, 0032].

As per claim 6, Davydov discloses the resource configuration method according to claim 4, 
wherein the configuration information further indicates the RBG size set [table 1, paragraphs 0043, 0045, 0048-0050, 0142, wherein the configuration information further indicates the RBG size set (eNB 110 may preconfigure a plurality of one or more PRGs that may each have a PRG size (or precoding granularity) indicated in the precoding granularity configuration)].

As per claim 8, Davydov discloses the resource configuration method according to claim 4, wherein the configuration information comprises: 
paragraphs 0044, 0045, 0050, 0055, 0058, resource scheduling configuration information (PRG may consist of one or more consecutive physical resource blocks (PRBs))].

As per claim 9, Davydov discloses a transmit end apparatus, comprising:
a processor, wherein the processor is configured to couple with a memory, read an instruction in the memory [fig. 1, paragraphs 0063, 0067, 0077, a transmit end device, comprising a processor, wherein the processor is configured to couple with a memory, read an instruction in the memory (processors may be coupled with memory/storage and configured to execute instructions stored in the memory/storage)], and execute the following operations: 
generating configuration information [fig. 1, 5, 10, paragraphs 0047, 0048, 0060, 0101, generating, by a transmit end device, configuration information (UE 120 may receive, by receiver 126 from eNB 110; a configuration of a transmission mode)], wherein the configuration information indicates a resource block group (RBG) size [paragraphs 0045, 0046, 0048, wherein the configuration information indicates a resource block group (RBG) size (eNB 110 may configure, a plurality of one or more precoding resource group (PRG) sizes)], 
causing a transceiver to send the configuration information [paragraphs 0053, 0055, 0056, causing a transceiver to send the configuration information (eNB 110 may transmit to the UE, via transmitter 112, an indication for the identified preconfigured PRG, e.g., via DCI signaling (520))].

However, Yuk teaches the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes [fig. 1, table 3, paragraphs 0034, 0039, 0043, 0060, the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes (different configured bandwidths, e.g., 20 MHz and 80 MHz; UE's configured bandwidth (BW), the PRB bundling sizes may be differently configured)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Davydov by including wherein the RBG size set corresponds to one system bandwidth parameter as taught by Yuk because it would provide the Davydov’s apparatus with the enhanced capability of improving efficiency and services [Yuk, paragraphs 0007, 0032].

As per claim 10, Davydov discloses the transmit end apparatus according to claim 9, 
wherein the configuration information further indicates the RBG size set [paragraphs 0046, 0048, 0050, 0051, 0060, 0142, configuration information further indicates the RBG size set (receive, from an eNB, a configuration of a set of one or more precoding granularities)].

As per claim 12, Davydov discloses a receive end apparatus, comprising:
a processor, wherein the processor is configured to couple with a memory, read an instruction in the memory [fig. 1, paragraphs 0027, 0054, 0055, a receive end device, comprising a processor, wherein the processor is configured to couple with a memory, read an instruction in the memory (UE 120 may comprise a transmitter 122 and a receiver 126 and/or one or more communications modules or units)], and execute the following operations: 
causing a transceiver to receive configuration information [fig. 1, 5, 10, paragraphs 0047, 0048, 0060, 0101, causing a transceiver to receive configuration information (UE 120 may receive, by receiver 126 from eNB 110; a configuration of a transmission mode)], 
wherein the configuration information indicates a resource block group (RBG) size [paragraphs 0045, 0046, 0048, wherein the configuration information indicates a resource block group (RBG) size (eNB 110 may configure, a plurality of one or more precoding resource group (PRG) sizes)]; and 
determining, by the receive end device, a RBG size based on the configuration information [paragraphs 0048, 0053, 0054, 0059, determining, by the receive end device, a RBG size based on the configuration information (UE 120 may identify, e.g., by controller 124, a plurality of one or more preconfigured PRGs)].
Davydov does not explicitly disclose the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes.
However, Yuk teaches the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at fig. 1, table 3, paragraphs 0034, 0039, 0043, 0060, the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes (different configured bandwidths, e.g., 20 MHz and 80 MHz; UE's configured bandwidth (BW), the PRB bundling sizes may be differently configured)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Davydov by including wherein the RBG size set corresponds to one system bandwidth parameter as taught by Yuk because it would provide the Davydov’s apparatus with the enhanced capability of improving efficiency and services [Yuk, paragraphs 0007, 0032].

As per claim 14, Davydov discloses the receive end apparatus according to claim 12, 
wherein the configuration information further indicates the RBG size set [table 1, paragraphs 0043, 0045, 0048-0050, 0142, wherein the configuration information indicates the RBG size set (eNB 110 may preconfigure a plurality of one or more PRGs that may each have a PRG size (or precoding granularity) indicated in the precoding granularity configuration)].

As per claim 16, Davydov discloses the receive end apparatus according to claim 12, 
wherein the RBG size is a resource scheduling frequency domain size [paragraphs 0037, 0044, a resource scheduling frequency domain size (frequency and time domains)].

As per claim 17, Davydov discloses the receive end apparatus according to claim 12, 
wherein the configuration information comprises resource scheduling configuration information [paragraphs 0044, 0045, 0050, 0055, 0058, wherein the configuration information comprises resource scheduling configuration information (PRG may consist of one or more consecutive physical resource blocks (PRBs))].

As per claim 18, Davydov discloses a non-transitory computer-readable storage medium, storing a computer program, wherein when the program is executed by a processor [paragraphs 0017, 0066, 0137, a computer-readable storage medium, storing a computer program, wherein when the program is executed by a processor], cause the processor to implement the following operations: 
receiving configuration information [fig. 1, 5, 10, paragraphs 0047, 0048, 0060, 0101, receiving, by a receive end device, configuration information (UE 120 may receive, by receiver 126 from eNB 110; a configuration of a transmission mode)], wherein the configuration information indicates a resource block group (RBG) size [paragraphs 0045, 0046, 0048, wherein the configuration information indicates a resource block group (RBG) size (eNB 110 may configure, a plurality of one or more precoding resource group (PRG) sizes)]; and 
determining a RBG size based on the configuration information [paragraphs 0048, 0053, 0054, 0059, determining, by the receive end device, a RBG size based on the configuration information (UE 120 may identify, e.g., by controller 124, a plurality of one or more preconfigured PRGs)].
Davydov does not explicitly disclose the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes.
However, Yuk teaches the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes [fig. 1, table 3, paragraphs 0034, 0039, 0043, 0060, the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes (different configured bandwidths, e.g., 20 MHz and 80 MHz; UE's configured bandwidth (BW), the PRB bundling sizes may be differently configured)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Davydov by including wherein the RBG size set corresponds to one system bandwidth parameter as taught by Yuk because it would provide the Davydov’s medium with the enhanced capability of improving efficiency and services [Yuk, paragraphs 0007, 0032].

As per claim 19, Davydov discloses the non-transitory computer-readable storage medium according to claim 18, 
wherein the configuration information further indicates the RBG size set [table 1, paragraphs 0043, 0045, 0048-0050, 0142, wherein the configuration information indicates the RBG size set (eNB 110 may preconfigure a plurality of one or more PRGs that may each have a PRG size (or precoding granularity) indicated in the precoding granularity configuration)].

As per claim 21, Davydov discloses a non-transitory computer-readable storage medium, storing a computer program, wherein when the program is executed by a processor, cause the processor to implement the following operations: 
generating configuration information [fig. 1, 5, 10, paragraphs 0047, 0048, 0060, 0101, generating, by a transmit end device, configuration information (UE 120 may receive, by receiver 126 from eNB 110; a configuration of a transmission mode)], wherein the configuration information indicates a resource block group (RBG) size [paragraphs 0045, 0046, 0048, wherein the configuration information indicates a resource block group (RBG) size (eNB 110 may configure, a plurality of one or more precoding resource group (PRG) sizes)], 
sending the configuration information [paragraphs 0053, 0055, 0056, sending, the configuration information (eNB 110 may transmit to the UE, via transmitter 112, an indication for the identified preconfigured PRG, e.g., via DCI signaling (520))].
Davydov does not explicitly disclose the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes.
However, Yuk teaches the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes [fig. 1, table 3, paragraphs 0034, 0039, 0043, 0060, the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes (different configured bandwidths, e.g., 20 MHz and 80 MHz; UE's configured bandwidth (BW), the PRB bundling sizes may be differently configured)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Davydov by including wherein the RBG size set corresponds to one system bandwidth parameter as taught by Yuk because it would provide the Davydov’s medium with the enhanced capability of improving efficiency and services [Yuk, paragraphs 0007, 0032].

As per claim 22, Davydov discloses the non-transitory computer-readable storage medium according to claim 21, 
wherein the configuration information further indicates the RBG size set [paragraphs 0046, 0048, 0050, 0051, 0060, 0142, configuration information further indicates the RBG size set (receive, from an eNB, a configuration of a set of one or more precoding granularities)].

As per claim 24, Davydov discloses the transmit end apparatus according to claim 9, 
wherein the transmit end apparatus is a network device or a chip [fig. 1, 8, paragraphs 0017, 0021, 0029, 0048, 0062, wherein the transmit end apparatus is a network device or a chip (a machine (e.g., a computing device))].

As per claim 25, Davydov discloses the receive end apparatus according to claim 12, 
wherein the receive end apparatus is a terminal device or a chip [fig. 1, 8, paragraphs 0017, 0021, 0029, 0048, 0062, wherein the receive end apparatus is a terminal device or a chip (a machine (e.g., a computing device))].

As per claim 26, Davydov discloses the resource configuration method according to claim 1, 
wherein the configuration information comprises resource scheduling configuration information [paragraphs 0032, 0037, 0057, wherein the configuration information comprises resource scheduling configuration information (resource allocations or scheduling related to downlink resource assignments)].

As per claim 27, Davydov discloses the resource configuration method according to claim 1, Davydov does not explicitly disclose wherein the RBG size is a resource scheduling frequency domain size.
However, Yuk teaches wherein the RBG size is a resource scheduling frequency domain size [table 3, paragraphs 0022, 0035, 0045, 0060, wherein the RBG size is a resource scheduling frequency domain size (PRB can span different frequency bandwidth)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Davydov by including a resource scheduling frequency domain size as taught by Yuk because it would Yuk, paragraphs 0007, 0032].

As per claim 28, Davydov discloses the resource configuration method according to claim 4, Davydov does not explicitly disclose wherein the RBG size is a resource scheduling frequency domain size.
However, Yuk teaches wherein the RBG size is a resource scheduling frequency domain size [table 3, paragraphs 0022, 0035, 0045, 0060, wherein the RBG size is a resource scheduling frequency domain size (PRB can span different frequency bandwidth)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Davydov by including a resource scheduling frequency domain size as taught by Yuk because it would provide the Davydov’s method with the enhanced capability of improving efficiency and services [Yuk, paragraphs 0007, 0032].

As per claim 29,  Davydov discloses the transmit end apparatus according to claim 9, 
wherein the configuration information comprises resource scheduling configuration information [paragraphs 0032, 0037, 0057, wherein the configuration information comprises resource scheduling configuration information (resource allocations or scheduling related to downlink resource assignments)].

As per claim 30, Davydov discloses the transmit end apparatus according to claim 9, Davydov does not explicitly disclose wherein the RBG size is a resource scheduling frequency domain size.
However, Yuk teaches wherein the RBG size is a resource scheduling frequency domain size [table 3, paragraphs 0022, 0035, 0045, 0060, wherein the RBG size is a resource scheduling frequency domain size (PRB can span different frequency bandwidth)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Davydov by including a resource scheduling frequency domain size as taught by Yuk because it would provide the Davydov’s apparatus with the enhanced capability of improving efficiency and services [Yuk, paragraphs 0007, 0032].

As per claim 31, Davydov discloses the non-transitory computer-readable storage medium according to claim 18, 
wherein the configuration information comprises resource scheduling configuration information [paragraphs 0032, 0037, 0057, wherein the configuration information comprises resource scheduling configuration information (resource allocations or scheduling related to downlink resource assignments)].

As per claim 32, Davydov discloses the non-transitory computer-readable storage medium according to claim 18, Davydov does not explicitly disclose wherein the RBG size is a resource scheduling frequency domain size.
table 3, paragraphs 0022, 0035, 0045, 0060, wherein the RBG size is a resource scheduling frequency domain size (PRB can span different frequency bandwidth)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Davydov by including a resource scheduling frequency domain size as taught by Yuk because it would provide the Davydov’s medium with the enhanced capability of improving efficiency and services [Yuk, paragraphs 0007, 0032].

As per claim 33, Davydov discloses the non-transitory computer-readable storage medium according to claim 21, 
wherein the configuration information comprises resource scheduling configuration information [paragraphs 0032, 0037, 0057, wherein the configuration information comprises resource scheduling configuration information (resource allocations or scheduling related to downlink resource assignments)].

As per claim 34, Davydov discloses the non-transitory computer-readable storage medium according to claim 21, Davydov does not explicitly disclose wherein the RBG size is a resource scheduling frequency domain size.
However, Yuk teaches wherein the RBG size is a resource scheduling frequency domain size [table 3, paragraphs 0022, 0035, 0045, 0060, wherein the RBG size is a resource scheduling frequency domain size (PRB can span different frequency bandwidth)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Davydov by including a resource scheduling frequency domain size as taught by Yuk because it would provide the Davydov’s medium with the enhanced capability of improving efficiency and services [Yuk, paragraphs 0007, 0032].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al., (U.S. Publication No. 2013/0242947), discloses the RBG can be allocated to a subset 0, 1, or 2.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469